DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 10/4/21, with respect to Nishimuro in view of Uchiyama have been fully considered and are persuasive. The newly amended claims require polyphenylene ether and/or a coat layer containing a basic group.  Neither are taught or suggested in Nishimuro or Uchiyama.
Therefore, the 103 rejection of claims 1, 2, 5-11 and 14-18 as obvious over Nishimuro in view of Uchiyama has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 10/4/21, with respect to Okushita in view of Hart have been fully considered and are persuasive. The newly amended claims require polyphenylene ether and/or a coat layer containing a basic group.  Neither are taught or suggested in Okushita or Hart.
Therefore, the 103 rejection of claims 9, 10, 14, 15, 17 and 18 as obvious over Okushita in view of Hart has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Nishimuro in view of Uchiyama, teaches a similar bonded magnet and method of making said magnet but does not teach or suggest the presence of a polyphenylene ether resin or that the magnetic powder has a coat layer containing a basic group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        


/Matthew E. Hoban/
 Primary Examiner, Art Unit 1734